Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to communication(s) filed on 03/08/2022. There is a total of 19 claims pending in the application; claims 1, 14, 16, and 19-20 have been amended; claim 13 has been canceled; and no new claims have been added.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 13, 21-23, and 26-27 of co-pending Application No. 17/067,150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are only in language (e.g., order of limitations or phrases) of claims of instant and co-pending applications. For example, as shown in table below, the independent claim 1 of instant application recites the limitation of “capturing a memory image” while this limitation recited in preamble of the independent claim 1 of reference application. The independent claim 1 of instant application also recites the limitation “accessing the memory image”, which is not expressly recited in the independent claim 1 of reference application. However, claim 26 of the reference application which is dependent from claim 1 of the reference application (see the table) recites the limitation “copying the memory image”. One having ordinary skill in the art understands that copying the memory image comprises accessing the memory image.  

2.	Claims 1 and 14-18 of instant application (Application No. 17/067,370) is compared to claims 1-2, 13, 21-23, and 26-27 of Application 17/067,150 as shown in the following table:
Application 17/067,150   
Application No. 17/067,370
Claim 1:
1. A method for capturing a memory image, the method comprising: 

enabling an application to use persistent memory (PMEM) as volatile-mode memory to store and access in-memory data during execution of a process; 


generating metadata indicative of a particular state of the PMEM at a particular time during execution of the process;
storing the metadata in a non-volatile storage; and
safekeeping, in the PMEM, a particular state of the in-memory data as it exists at the particular state of the PMEM.

26. The method of claim 1, further comprising: generating a copy of the memory image; storing the copy of the memory image in the PMEM; and enabling the application to use the copy of the memory image in the PMEM to initiate execution of a second instance of the process; wherein the process and the second instance of the process execute in parallel.

Claim 27:
 27. The method of claim 1, wherein the particular time is a first time, the method further comprising: causing execution of the application process to resume after write protecting the in-memory data as it exists at the frozen process state; and at a second time after capturing the memory image, recovering the process by: 
restoring the process to a restore point based on the memory image; 

generating a catch-up log based on a full log associated with the process, 

the full log including records indicative of the execution of the process up to the second time, 


the catch-up log including a subset of the records from the full log that are beyond the restore point; 
and causing the application to replay the catch-up log.
Claim 1:
1. A method for recovering an application process, the method comprising: 
enabling an application to use persistent memory (PMEM) as volatile-mode memory to store and access in-memory data during execution of the application process; 




capturing a memory image by
safekeeping, in the PMEM, a particular state of the in-memory data as it exists at a first time during execution of the application process;

accessing a memory image captured at the first time during execution of the application process; 

















restoring the application process to a restore point based on the memory image; 

generating a catch-up log based on a full log associated with the application process, 
the full log including records indicative of the execution of the application process up to a second time that is later than the first time, 

the catch-up log including a subset of the records from the full log that are beyond the restore point; 
and causing the application process to replay the catch-up log. 
2. The method of claim 1, 
wherein safekeeping the particular state of the in-memory data includes preventing modification of the in-memory data from the particular state to a new state until at least the process has completed execution.
14. The method of claim 1, 
wherein safekeeping the particular state of the in-memory data includes preventing 
modification of the in-memory data from the particular state to a new state until at least the application process has completed execution.
13. The method of claim 12, 
wherein write protecting the in-memory data includes setting write protection in mappings between a logical address space of the application and the PMEM.

15. The method of claim 14, 
wherein preventing modification of the in-memory data includes setting write protection in mappings between a logical address space of the application and the PMEM.
22. The method of claim 1, 
wherein enabling the application to use the PMEM as volatile-mode memory includes: virtualizing a memory object as anonymous byte-addressable memory for use by the application.
16. The method of claim 13, 
wherein enabling the application to use the PMEM as volatile-mode memory includes: virtualizing a memory object as anonymous byte-addressable memory for use by the application.
23. The method of claim 22, 
wherein the memory object is a distributed memory object.
17. The method of claim 16, 
wherein the memory object is a distributed memory object.
21. The method of claim 1, 
wherein the memory image is one of a plurality of memory images captured at different times during execution of the process; and wherein the metadata associated with the memory image includes a linked difference-only index and/or a linked full-index.
18. The method of claim 1, 
wherein the memory image is one of a plurality of memory images captured at different times during execution of the application process; and wherein the plurality of memory images are managed using a linked difference-only index and/or a linked full-index.


Allowable Subject Matter
3.	Claims 19-20 are allowed.
4.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
5.	The prior art of record does not teach or suggest the distinct features “capturing a memory image by safekeeping, in the PMEM, a particular state of the in-memory data as it exists at a first time during execution of the application process”, recited in the independent claims 19-10.

Response to Remarks
In view of amendment, the rejections under 35 USC 103 are withdrawn. However, regarding double-patenting rejection Applicant argument s are fully considered but they have not been persuasive. In the office action mailed 12/09/2021, the independent claim 1 of instant application was rejected on ground of non-statutory double patenting over claims 1, 27, and 29 of the co-pending application 17/067,150. On page 8 of the Remarks, Applicant argues that claim 1 and claim 28 of Application 17/067,150 were not considered. Examiner respectfully disagrees. For example, claim 27 of ‘150 is dependent from claim 1 of ‘150. Therefore, claim 27 of 150 includes (e.g., inherit) all limitation claim 1 of ‘150. Since claim 1 of the instant application rejected over claims 27 and 29 (e.g., 1 and 27-29) of ‘150, it is required that only limitations recited in claim 1 of instant application to be taught by claims 1 and 27-29 of ‘150. In other words, claims 1 and 27-29 may include additional limitations, which are not recited in the instant application. Therefore, the Examiner maintains the double-patenting rejection as set forth above.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/            Primary Examiner, Art Unit 2135                                                                                                                                                                                            
June 8, 2022